          Case 1:18-cv-00794-LJV Document 64 Filed 07/29/19 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 RANJITH SINGH,

               Petitioner,

        v.                                                  18-CV-794
                                                            DECISION AND ORDER
 WILLIAM P. BARR,
 Attorney General of
 the United States, et al.,

               Respondents.



       The pro se petitioner, Ranjith Singh, filed a petition for a writ of habeas corpus

seeking release from his detention at the Buffalo Federal Detention Facility. Docket

Item 1. On July 25, 2019, the respondents advised the Court that they had released

Singh on an order of supervision. Docket Item 63.

       “Under Article III of the Constitution, when a case becomes moot, the federal

courts lack subject matter jurisdiction over the action.” Leybinsky v. U.S. Immigration

and Customs Enforcement, 553 F. App’x 108, 109 (2d Cir. 2014) (summary order)

(quoting Doyle v. Midland Credit Mgmt., Inc., 722 F.3d 78, 80 (2d Cir. 2013)). “Under

28 U.S.C. § 2241, the habeas statute under which petitioner challenged his detention,

[courts] retain jurisdiction so long as the petitioner is ‘in custody.’” Pierrilus v. U.S.

Immigration & Customs Enforcement, 293 F. App’x 78, 79 (2d Cir. 2008). As Singh has

been released from “ICE custody, the petition has been rendered moot divesting the

Court of subject matter jurisdiction.” Diop v. Sessions, 2019 WL 1894387, at *2

(S.D.N.Y. Mar. 20, 2019). Accordingly, the petition is dismissed. If Singh disputes the
          Case 1:18-cv-00794-LJV Document 64 Filed 07/29/19 Page 2 of 2




respondents’ contention that he is no longer in custody, he shall so notify this Court, in

writing, and the case shall be reopened.

         SO ORDERED.

Dated:        July 29, 2019
              Buffalo, New York



                                               s/ Lawrence J. Vilardo
                                              LAWRENCE J. VILARDO
                                              UNITED STATES DISTRICT JUDGE




                                             2
